DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) as being unclear/indefinite. Claim 1 recites “multiplication logic operable to combine a weight of the filter with a respective…” in lines 9-10. However, the limitation does not say the multiplication logic multiplies. It is unclear if the intent is for the multiplication logic to perform multiplication or a different function.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (hereafter Zhang)(“Cambricon-X: An accelerator for sparse neural networks”).
	Zhang was cited in the IDS filed 04/18/2019.
As to claim 1, Zhang discloses hardware for implementing a Deep Neural Network (DNN) having a convolution layer (section II-III), the hardware comprising:  
5an input buffer configured to provide data windows to a plurality of convolution engines, each data window comprising a single input plane (section III-A, figures 4 and 5 buffer); and 
each of the plurality of convolution engines being operable to perform a convolution operation by applying a filter to a data window, each filter comprising a set of weights for combination with respective data values of a data window (section III B the weights are stored), and each of the plurality of 10convolution engines comprising: 
multiplication logic operable to combine a weight of the filter with a respective data value of the data window provided by the input buffer (section III B, first two para, and fig. 6, the PEFU unit for multiplication); and 
accumulation logic configured to accumulate the results of a plurality of combinations performed by the multiplication logic so as to form an output for a 15respective convolution operation (section III B, first two para, multiplication-addition).

7.	As to claim 2, Zhang discloses wherein the number of weights in a filter is the same as the number of data values in a data window (section III B).

8.	As to claim 3, Zhang discloses wherein each of the plurality of convolution engines further comprises control logic configured to request a filter and a date window (section III C, and figures 4, 5, 8-11).

9.	As to claim 4, Zhang discloses wherein the control logic is control configured to cause the multiplication logic to combine a weight with a respective data value if the weight and/or 25data value is non-zero, and otherwise not cause the multiplication logic to combine that weight with that data value (sections IIB and III C, figures 4, 5, 8-11).

10.	As to claim 5, Zhang discloses wherein the control logic is configured to identify zero weights in weights received at the convolution engine using sparsity data provided with those 30weights (section II B, 3rd para, section III C, sparsity encoding/decoding modules; and figures 4, 5, and 8-11).

11.	As to claim 6, Zhang discloses wherein the control logic is configured to identify zero data values in data values received at the convolution engine using sparsity data provided with those data values (section II B, 3rd para, section III C).

12.	As to claim 7, Zhang discloses wherein the sparsity data comprises a binary string, each bit of the binary string corresponding to a respective weight of the set of weights and indicating whether that weight is zero (sec. III B, last para; sec. III C, para 3-7, binary string, and fig. 10a).

13.	As to claim 8, Zhang discloses wherein the sparsity data comprises a binary string, each bit of the binary string corresponding to a respective data value of the set of data values and indicating whether that data value is zero (sec. III B, last para; sec. III C, para 3-7, binary string, and fig. 10a).

14.	As to claim 9, Zhang discloses wherein the hardware further comprises input data logic 10configured to form the sparsity data on receiving data values of a data window for provision to one of more of the plurality of convolution engines (section III E).

15.	As to claim 10, Zhang discloses wherein the hardware further comprises an input module that comprises the input buffer, the input module being configured to discard a data 15window once a single filter has been applied to that data window (section III E).

16.	As to claim 11, Zhang discloses wherein each convolution engine is configured to receive configuration information identifying a predefined sequence of convolution operations to perform and the control logic is configured to request weights and data values for 20combination at the multiplication logic in accordance with that predefined sequence (Section III C and figures 4, 5, an 8-11).

17.	As to claim 12, Zhang discloses wherein the hardware further comprises one or more weight buffer modules, each configured to provide weights of one or more filters to any of the plurality of convolution engines (fig. 4 and 5, and section III A, and section III B 1st and 3rd para).

18.	As to claim 13, Zhang discloses wherein the weight buffer modules are accessible to the convolution engines over an interconnect and the control logic of each convolution engine is configured to request weights from the weight buffer modules using an identifier of the filter to which the weights belong (section III A 1st para; section III C and figures 4 and 8).

19.	As to claim 14, Zhang discloses wherein all of the weight buffer modules are accessible to all of the convolution engines over the interconnect (section III A 1st para, section III C and figs. 4, 5, and 9).

20.	As to claim 15, Zhang discloses wherein the multiplication logic comprises a single 35multiplier (section III A multiplier).

21.	As to claim 16, Zhang discloses wherein the plurality of convolution engines are arranged to concurrently perform respective convolution operations and the hardware further comprises convolution output logic configured to combine the outputs from the plurality of convolution engines and make available those outputs for subsequent processing according 5to the DNN (fig. 4 and 5, and section III A, and section III B).

22.	As to claim 17, Zhang discloses wherein, when the output of a convolution engine is a partial accumulation for the convolution operation, the convolution output logic is configured to cause the partial accumulation to be available for use in a subsequent continuation of that 10convolution operation (fig. 4 and 5, and section III A, and section III B).

23.	As to claims 18-20, the claims are rejected for similar reasons as to claim 1 above.  


 Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2018/0089562 – related to a convolutional neural network (CNN) operation apparatus, including at least one channel hardware set suitable for performing a feature extraction layer operation and a classification layer operation based on input data and weight data, and a controller coupled to the channel hardware set. The controller may control the channel hardware set to perform the feature extraction layer operation and perform a classification layer operation when the feature extraction layer operation is completed. 

US Pub. 2018/0046900 – related to  convolutional neural networks, and more particularly to primitive operations of a sparse convolutional neural network accelerator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182